Citation Nr: 0937425	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-28 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.   



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to December 
1953.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 2007 rating action that denied 
service connection for PTSD and granted service connection 
and a 10 percent rating for tinnitus and bilateral hearing 
loss.   

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The Veteran has Level V hearing in the right ear and 
Level IV hearing in the left ear.  

2.  The Veteran has been assigned the maximum schedular 
rating for tinnitus, and the disability does not present such 
an unusual disability picture as to render inadequate the 
schedular criteria for evaluating tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002): 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).  

2.  The criteria for an initial evaluation in excess of 10 
for tinnitus have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.321, 4.1-4.14, 4.87, 
Diagnostic Code 6260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated February 2007 and July 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the evaluations 
assigned for his hearing loss and tinnitus do not accurately 
reflect the severity of those disabilities.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The evidence for consideration includes statements form the 
Veteran, VA treatment records and the report of a VA 
examination performed in February 2007.  On VA examination in 
February 2007 the Veteran complained of a constant tinnitus 
and hearing loss since the Korean War.  On audiometric 
examination the Veteran had speech reception thresholds in 
the right ear of 25, 50, 80, and 80 decibels in the right ear 
and 20, 45, 70, and 85 decibels in the left ear at 1000, 
2000, 3000, and 4000 Hertz.  The average pure tone threshold 
was 59 decibels in the right ear and 55 decibels in the left 
ear.  Speech recognition was 72 percent correct in the right 
ear and 80 percent correct in the left ear.  

During the examination it was reported that the Veteran had 
constant bilateral tinnitus since the Korean War.  The 
Veteran said that the tinnitus was moderate and did not keep 
him awake at night.  

In regard to the Veteran's claim for a compensable initial 
rating for bilateral defective hearing, the audiology test of 
February 2007 revealed a pure tone threshold in the right ear 
of 59  decibels with 72 percent correct speech discrimination 
and a pure tone threshold of 55 decibels in the right ear 
with 80 percent correct speech discrimination.  Since the 
audiometric results do not constitute an exceptional pattern 
of hearing loss under pure tone threshold under 38 C.F.R. § 
4.86, an exceptional pattern of hearing impairment is not 
shown in this case. Accordingly Table VI is to be used.

Applying the results to TABLE VI, for the right ear the 
average pure tone decibel loss of 59 is in the range of 
between 58 and 65 average pure tone decibel loss, and the 
speech discrimination score of 72 percent is in the range of 
between 68 and 74 percent, which yields a numerical 
designation of V. For the left ear, the average pure tone 
decibel loss of 55 is in the range of between 50 and 57 pure 
tone decibel loss, and the speech discrimination score of 80 
percent is in the range of between 76 and 82 percent, which 
also yields a numerical designation of IV.  

Applying the results of TABLE VI, the numeral designations of 
V for the right ear and IV for the left ear, to TABLE VII 
yields a disability rating of 10 percent and no more under 
Diagnostic Code 6100.  Consequently, a higher evaluation for 
the Veteran's hearing loss is not warranted.  

The Veteran is currently in receipt of a 10 percent rating 
for bilateral tinnitus under the criteria of Diagnostic Code 
6260.  While the Veteran believes that his tinnitus warrants 
a higher evaluation, the Schedule for Rating Disabilities 
does not provide for an evaluation in excess of 10 percent 
for bilateral tinnitus.  As such, a higher schedular 
evaluation for the Veteran's tinnitus is not warranted.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the symptomatology associated with the 
Veteran's hearing loss and tinnitus is accounted for in 
Diagnostic Codes 6100 and 6260.  As such, the Board finds 
that the Diagnostic Codes for the Veteran's service-connected 
disabilities adequately describes the current disability 
levels and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.  


ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.


REMAND

A preliminary review of the record with respect to the 
Veteran's claim for service connection for PTSD discloses a 
need for further development prior to final appellate review.  
A review of the record indicates that the Veteran is the 
recipient of the Combat Infantryman's Badge.  During a VA 
examination in April 2007 the Veteran indicated that the 
stressors that resulted in PTSD consisted of being caught in 
a minefield in Korea and coming under frequent mortar and 
artillery bombardment.  After evaluation by a psychologist, 
the diagnosis on Axis I included mild PTSD symptoms 
immediately after military service.  

However, the examiner also stated in the conclusion that 
there ware "no symptoms of mental conditions significantly 
interfering with functioning at this point in time."  The 
examiner then stated that the Veteran did "present with a 
history of symptoms consistent with PTSD that more than not 
results from time in military, but this has only minimal 
impact on current functioning."  As a result, the Board is 
uncertain as to whether the Veteran currently has PTSD since 
the examiner makes reference only to "symptoms consistent 
with PTSD," but also makes reference to those symptoms 
producing some, although minimal, impact on functioning.  
Under these circumstances, the Board is of the opinion that 
the Veteran should be afforded an additional VA examination 
to more clearly determine whether he has PTSD as a result of 
his combat service.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded an 
examination by a psychiatrist to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  The examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon whether the PTSD is due to 
the Veteran's combat service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F.FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


